DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is not clear what is meant by “the master interface and the slave interface communicate on a packet based protocol” on lines 4-5. 
In claim 1, line 2, “comrpsing” needs correction.
Claims 2-20 are rejected because they depend on claim 1.
Claim 2 is also rejected because it is not clear what is meant by “a first significant bit of the 32-bit word decodes the addressing mode”. It seems like a bit might encode the mode but it is not clear how it would be said to decode it. It is also not clear what is meant by “a first significant bit”.
Claim 3 is also rejected because it is not clear what is meant by “a second significant bit of the 32-bit word decodes the data transfer direction”. It seems like a bit might encode the 
Claim 10 is rejected because it is not clear what is meant by “the master interface and the slave interface communicate on a packet based protocol” on lines 3-4, and “whereas the slave interface manages autonomously an addressing to a slave system memory” on lines 5-6. 
Claim 10 is also rejected because it purports to be a method claim but does not positively recite any method steps or set forth a process.
Claims 11-20 are also rejected because they purport to be method claims but do not positively recite any method steps or set forth a process.
Claim 12 is also rejected based on lack of positive antecedent basis of “the 2-bit word part” on lines 2-3.
Claim 15 is rejected because it is not clear what is meant by “if the slave intents to transfer data to the master device” on lines 2-3 and “whereas the master device starts an internal addressing mode read request” on lines 3-4.
Claim 20 is rejected because it is not clear what is meant by “externally the slave interface supports communication transfer in burst modes” on lines 2-3.

Conclusion
The examiner has reviewed the Written Opinion issued in the corresponding PCT application. It is not clear how the applied Chinese references would render the claims obvious under US practice. The reason for the combination noted in the Written Opinion does not appear to clearly set forth why one of ordinary skill would combine the references or cover all of the claimed limitations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The European Patent Office document is the granted patent in the corresponding ancestor application.
Devila et al. shows an addressable serial peripheral interface.
Kim et al. shows a register interface between two chips.
Brookshire shows a master-slave communication system.
Kulkarni shows an SPI interface system.
Lee et al. shows a serial bus master-slave system.
Kuo et al. shows accessing a device using two addressing modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185